 


109 HR 4085 IH: Flexibility in Assessments for Individuals Reform Act of 2005
U.S. House of Representatives
2005-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4085 
IN THE HOUSE OF REPRESENTATIVES 
 
October 19, 2005 
Ms. Hooley introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to improve certain accountability and assessment provisions. 
 
 
1.Short titleThis Act may be cited as the Flexibility in Assessments for Individuals Reform Act of 2005. 
2.Amendments to Elementary and Secondary Education Act of 1965 
(a)Longitudinal assessment of AYPSubparagraph (C) of section 1111(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)) is amended— 
(1)in clause (vi), by striking and at the end; 
(2)in clause (vii), by striking the period at the end and inserting a semicolon; and 
(3)by adding at the end the following: 
 
(viii)at the State’s discretion, measures the progress of public elementary schools, secondary schools, and local educational agencies by tracking the progress of individual students or cohorts of students on a longitudinal basis in lieu of, or in addition to, comparing the proficiency of a class of students with the proficiency of earlier classes of students; and. 
(b)Participation in assessments 
(1)Opt-out for certain studentsSection 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)) is amended— 
(A)in paragraph (2)(C)(iv), by inserting subject to subparagraph (L), before measures the progress; 
(B)in paragraph (2)(I)(ii), by inserting , and the 95 percent requirement described in this clause shall exclude any student who, pursuant to subparagraph (L), opts out of the assessments) after about an individual student; and 
(C)at the end of paragraph (2), by adding the following: 
 
(L)Opt-out for certain studentsAt the request of the parent of a student, a State may allow the student to opt out of the assessments described in paragraph (3) because the student is a child with a disability (as that term is defined in section 602 of the Individuals with Disabilities Education Act) or because of religious reasons..  
(2)Flexibility in schedulingParagraph (3) of section 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)) is amended by adding at the end the following: 
 
(E)Flexibility in schedulingThe Secretary shall give States the flexibility to reschedule the assessments described in this paragraph in the case of a student who cannot attend school at the time of the assessments because of— 
(i)unusual weather or a natural disaster; 
(ii)a cultural or religious event; or 
(iii)a medical condition.. 
(c)Graduation ratesClause (vi) of section 1111(b)(2)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)) is amended by inserting , except that, at the discretion of the State, such graduation rates may include any child with a disability (as that term is defined in section 602 of the Individuals with Disabilities Education Act) who satisfies such alternative challenging academic content and achievement standards as the State may establish, consistent with the child’s individualized education program (as that term is defined in section 602 of the Individuals with Disabilities Education Act), for the child to complete secondary school in a reasonable period of time after in the standard number of years.  
(d)Students with limited English proficiencySection 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)) is amended— 
(1)in subparagraph (C) of paragraph (2) (as amended by subsection (a) of this Act), by adding at the end the following: 
 
(ix)continues to include students in the subgroup described in clause (v)(II)(dd) for three school years after such students attain English proficiency.; and 
(2)in paragraph (3)(C)(x), by striking for three or more consecutive years and inserting for more than five consecutive years. 
 
